Citation Nr: 0213307	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  02-03 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES


1.  Entitlement to service connection for right shoulder 
disability.

2.  Entitlement to service connection for left shoulder 
disability.

3.  Entitlement to service connection for wrist disability.

4.  Entitlement to service connection for osteoarthritis of 
the cervical spine.

5.  Entitlement to service connection for residuals of an 
injury to the low back with lumbosacral strain, degenerative 
disc disease and osteopenia.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to 
December 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Winston-Salem, 
North Carolina, that denied the veteran's claims of service 
connection for right and left shoulder, lumbar spine and 
wrist disabilities, osteoarthritis of the cervical spine, and 
degenerative disc disease of the lumbar spine.  The veteran 
perfected a timely appeal of this determination to the Board.


REMAND

In his March 2002 Substantive Appeal (on VA Form 9, Appeal to 
the Board), the veteran requested that he be afforded a 
video-conference hearing before a Member of the Board.  In an 
April 2002 letter, the RO acknowledged this request and 
notified him that he was scheduled to appear at such a 
hearing before a Member of the Board on May 30, 2002.  
Although the veteran initially reported that he would attend 
the hearing, on May 29, 2002, he requested that his hearing 
be postponed because he was unable to obtain adequate 
transportation.  In August 2002, the veteran made a motion to 
have his hearing rescheduled; this was granted by the 
undersigned Board Member in September 2002.  Accordingly, 
this case must be remanded.

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

The appellant should be scheduled for a 
"video-conference" hearing following 
the usual procedures under 38 U.S.C.A. 
§ 7107 (West 1991 & Supp. 2002) and 
38 C.F.R. § 20.704 (2001).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


